11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT


In the interest of I.C.N., a child,           * From the County Court
                                                at Law of Ector County,
                                                Trial Court No. CC-18,693.

No. 11-13-00105-CV                             * June 5, 2014

                                              * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the portion of the order that suspends visitation, and we remand the cause to
the trial court for it to conduct a hearing at which the trial court should hear evidence
to determine whether it is in the best interest of the child to limit visitation, limit all
types of access, or to deny access altogether. In all other respects, the judgment of
the trial court is affirmed.